DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Apparatus for Intra Prediction Coding of Video Data Involving Matrix Based Intra-Prediction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 17/520031 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example for claim 21: 
Copending Application No. 17/520031
Instant Application 17/074726 
Note: underlined fonts mean differences in instant application
21. (New) An apparatus for decoding video data, comprising:
21. (New) A method of decoding video data, comprising:
a decoder configured to decode, from a bitstream, a syntax element indicating an intra- prediction type of a current block of the video data, the intra-prediction type being indicated from among matrix based intra-prediction (MIP) and regular intra-prediction; and
decoding, from a bitstream, a syntax element indicating an intra-prediction type of a current block of the video data, the intra-prediction type being indicated from among matrix based intra- prediction (MIP) and regular intra-prediction; and
an intra-predictor configured to generate a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element,
generating a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element,
wherein, in generating the prediction block for the current block by performing the MIP, the intra-predictor is configured to:
wherein generating the prediction block for the current block by performing the MIP comprises:
decode, from the bitstream, a syntax element indicating an MIP mode for the current block, the syntax element being represented as a truncated binary code specifying one of a plurality of MIP prediction modes allowed for a width and a height of the current block;
decoding, from the bitstream, a syntax element indicating an MIP mode for the current block, the syntax element being represented as a truncated binary code specifying one of a plurality of MIP prediction modes allowed for a width and a height of the current block;
derive an input boundary vector using neighboring samples adjacent to the current block based on the width and the height of the current block;
deriving an input boundary vector using neighboring samples adjacent to the current block based on the width and the height of the current block;
generate predicted samples for the current block based on matrix-vector multiplication between the input boundary vector and a matrix predefined for the MIP mode; and
generating predicted samples for the current block based on matrix-vector multiplication between the input boundary vector and a matrix predefined for the MIP mode; and
derive the prediction block for the current block based on the predicted samples,
deriving the prediction block for the current block based on the predicted samples,
wherein deriving the input boundary vector using the neighboring samples adjacent to the current block comprises:
wherein deriving the input boundary vector using the neighboring samples adjacent to the current block comprises:
generating an initial boundary vector filled with the neighboring samples adjacent to the current block or down-sampled values from the neighboring samples according to the width and the height of the current block; and
generating an initial boundary vector filled with the neighboring samples adjacent to the current block or down-sampled values from the neighboring samples according to the width and the height of the current block; and
from the initial boundary vector, generating an input boundary vector to which the matrix-vector multiplication is applied, and
from the initial boundary vector, generating an input boundary vector to which the matrix-vector multiplication is applied, and
wherein the input boundary vector is generated by subtracting a value of a first entry from each entry of the initial boundary vector.
wherein the input boundary vector is generated by subtracting a value of a first entry from each entry of the initial boundary vector.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 17/520057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example for claim 21:
Copending Application No. 17/52057
Instant Application 17/074726 
Note: underlined fonts mean differences in instant application
21. (New) A method of decoding video data, comprising:
21. (New) A method of decoding video data, comprising:
decoding, from a bitstream, a syntax element indicating an intra-prediction type of a current block of the video data, the intra-prediction type being indicated from among matrix based intra- prediction (MIP) and regular intra-prediction; and
decoding, from a bitstream, a syntax element indicating an intra-prediction type of a current block of the video data, the intra-prediction type being indicated from among matrix based intra- prediction (MIP) and regular intra-prediction; and
generating a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element,
generating a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element,
wherein generating the prediction block for the current block by performing the MIP comprises:
wherein generating the prediction block for the current block by performing the MIP comprises:
decoding, from the bitstream, a syntax element indicating an MIP mode for the current block, the syntax element being represented as a truncated binary code specifying one of a plurality of MIP prediction modes allowed for a width and a height of the current block;
decoding, from the bitstream, a syntax element indicating an MIP mode for the current block, the syntax element being represented as a truncated binary code specifying one of a plurality of MIP prediction modes allowed for a width and a height of the current block;
deriving an input boundary vector using neighboring samples adjacent to the current block based on the width and the height of the current block;
deriving an input boundary vector using neighboring samples adjacent to the current block based on the width and the height of the current block;
generating predicted samples for the current block based on matrix-vector multiplication between the input boundary vector and a matrix predefined for the MIP mode; and
generating predicted samples for the current block based on matrix-vector multiplication between the input boundary vector and a matrix predefined for the MIP mode; and
deriving the prediction block for the current block based on the predicted samples,
deriving the prediction block for the current block based on the predicted samples,
wherein deriving the input boundary vector using the neighboring samples adjacent to the current block comprises:
wherein deriving the input boundary vector using the neighboring samples adjacent to the current block comprises:
generating an initial boundary vector filled with the neighboring samples adjacent to the current block or down-sampled values from the neighboring samples according to the width and the height of the current block; and
generating an initial boundary vector filled with the neighboring samples adjacent to the current block or down-sampled values from the neighboring samples according to the width and the height of the current block; and
from the initial boundary vector, generating an input boundary vector to which the matrix-vector multiplication is applied, and
from the initial boundary vector, generating an input boundary vector to which the matrix-vector multiplication is applied, and
where a first entry of the input boundary vector is obtained based on a difference between half of a maximum value allowed to be expressed in bit depth and the first entry of the initial boundary vector, and subsequent entries of the input boundary vector are obtained based on subtraction of a value of the first entry from each entry of the initial boundary vector.
wherein the input boundary vector is generated by subtracting a value of a first entry from each entry of the initial boundary vector.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramasubramonian et al., US 2020/0359033 A1, discloses an affine linear weighted intra prediction in video coding
Yu et al., US 2019/0028701 A1, discloses an intra mode JVET coding
Van der Auwera et al., US 2020/0359050 A1, discloses a reference sampling for matrix intra prediction mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485